UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6369



MARC S. CASON, SR.,

                                              Plaintiff - Appellant,

          versus


MARYLAND DIVISION OF CORRECTION; MARYLAND
HOUSE OF CORRECTION; EMSA CORRECTIONAL MEDICAL
CARE SERVICES, WARDEN, MHC Annex (1997); CHIEF
OF SECURITY, MHC Annex (1997); UNNAMED
CORRECTIONAL OFFICERS; GEORGE E. REEDE, JR.,;
THERESITA JACKSON, Warden MHC-X (1997); CHIEF
OF SECURITY, MHC X (1997); ROBERT WEEKS, CO
II;   RICHARD    THOMAS,   CO    II;   UNNAMED
CORRECTIONAL PERSONNEL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-2115-CCB)


Submitted:   May 15, 2003                     Decided:   May 27, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Marc S. Cason, Sr., Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Marc S. Cason appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.    See Cason v. Maryland

Div. of Corr., No. CA-00-2115-CCB (D. Md. May 3, 2001 & Jan. 31,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2